 

 

Case 1:19-cv-07777-GBD-OTW Document 286 Filed 03/11/21 Page 1 of 1

 

 

 

 

 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #
coronas sss sees sesso eee eee ae x i DATE FILED:
STATE OF NEW YORK et al., : , m2

Plaintiffs, :

: ORDER
-against- :
: 19 Civ. 7777 (GBD)

UNITED STATES DEPARTMENT OF :
HOMELAND SECURITY et al., :

Defendants. :
We ee eee ee ee eee eee ee eee ee eee xX
MAKE THE ROAD NEW YORK et al.,

Plaintiffs,

-against- : ORDER

TRACY RENAUD et al., : 19 Civ. 7993 (GBD)

Defendants.
a x

GEORGE B. DANIELS, United States District Judge:
Defendants’ request that this Court stay the proceedings in this action is granted.
The April 7, 2021 conference is canceled.

Dated: New York, New York
March 11, 2021 SO ORDERED.

ORGE B. DANIELS
ited States District Judge

 

 
